Appeal from a decision of the State Industrial Board, denying an award of death benefits for the estate of the widow of the deceased employee herein. On September 9, 1932, deceased was killed by the sinking of the ferry boat Observation on which he, with other employees, was being conveyed from the New York mainland across the East river to Riker’s island, where he was employed as an iron worker. In 1933 an award for death benefits to the widow was denied on the ground that the matter belonged to admiralty. Later, relative to another claim arising out of the same disaster, it was finally determined that the State Industrial Board had jurisdiction. Meanwhile the widow had died and thereafter the representatives of her estate filed claim for an award to her estate for death benefits during her widowhood. *908From the decision denying such claim this appeal is taken. The decision is correct, (See Chrystal v. U. S. Trucking Corp., 250 N. Y. 566; White v. Donner Steel Co., 259 id. 574; Barrett v. Burnett, 262 id. 670.) Decision unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.